I cannot concur in the opinion of the majority of the Court en banc.
The question that the Court is called upon to decide is whether or not Mr. McDowell is entitled to demand payment of his salary as magistrate.
I am of the opinion that Mr. Kerr is a suspended officer. Whether he was justly or unjustly suspended is beside the question. Mr. McDowell having discharged the duties of the office by commission from the Governor pending the suspension of Mr. Kerr, he is at least a de facto officer, and I think he should be paid the salary for his services while so acting. The fact that the General Assembly made provision for paying a salary to Mr. Kerr also pending his suspension does not change the status of the parties. I therefore dissent.